Title: To James Madison from Dominick A. Hall, 18 September 1804 (Abstract)
From: Hall, Dominick A.
To: Madison, James


18 September 1804, Columbia, South Carolina. “Some time since I had the honor to receive a letter from the President of the United States, desiring to be informed as soon as possible, whether I would accept the office of District Judge of the territory of Orleans. I immediately sent an answer that should he be pleased to make the appointment I would accept it. As I have not received a commission or any communication from Washington since the date of my answer, I fear that some accident has prevented its arrival. I find by referring to the Law that the first district Court is directed to be holde at Orleans on the third Monday in next Month. I beg, Sir, that you will pardon the Liberty I take of requesting you to communicate to the President my intention to accept the office, and that I shall be ready to proceed to Orleans the moment I receive the Commission.”
